DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-6, 8-9, 13-14, 16-17, and 21-27 are pending.

Allowable Subject Matter
Claims 1, 5-6, 8-9, 13-14, 16-17, and 21-27 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination:
a plurality of power gates coupled in parallel between an output of the second VR and the input power supply rail to clamp a supply voltage on the input power supply rail, wherein individual power gates of the plurality of power gates have a source terminal coupled to the output of the second VR, a drain terminal coupled to the input power supply rail, and a gate terminal always coupled to ground, and wherein the power gates are to turn on when a supply voltage on the input power supply rail falls below a respective threshold voltage of the power gates;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wesley Parker (Reg:#60673) on 4/20/2022.
The application has been amended as follows: 
1.‎	(Currently Amended) An apparatus comprising:‎
a first voltage regulator (VR) with a first efficiency, an output of the first VR coupled to an input power supply rail via an impedance; ‎
a second VR with a second efficiency, wherein the second efficiency is lower ‎than the first efficiency; 
a plurality of power gates coupled in parallel between an ‎output of the second VR and the input power supply rail to clamp a supply voltage on the input power supply rail, wherein individual power gates of the plurality of power gates have a source terminal coupled to the output of the second VR, a drain terminal coupled to the input power supply rail, and a gate terminal always coupled to ground, and wherein the power gates are to turn on when the supply voltage on the input power supply rail falls below a respective threshold voltage of the power gates; and 
a load coupled to the input power supply rail.‎
9.‎	(Currently Amended) An apparatus comprising:‎
a first voltage regulator (VR) with a first efficiency, an output of the first VR coupled to an input power supply rail via an impedance; 
a second VR with a second efficiency, wherein the second efficiency is lower ‎than the first efficiency;‎ 
a plurality of power gates coupled in parallel between an output of the second VR and the input power supply rail to clamp a supply voltage on the input power supply rail, wherein individual power gates of the plurality of power gates have a source terminal coupled to the output of the second VR, a drain terminal coupled to the input power supply rail, and a gate terminal always coupled to ground, and wherein the power gates are to turn on when the supply voltage on the input power supply rail falls below a respective threshold voltage of the power gates;‎ and
a third VR having an input coupled to the input ‎power supply rail; and ‎
a load coupled to an output of the third VR.‎
17.‎	(Currently Amended) A system comprising:‎
a motherboard;
a first voltage regulator (VR) on the motherboard, the first VR with a first efficiency and having an output coupled to an input power supply rail via an impedance; 	
a second VR on the motherboard, the second VR with a ‎second efficiency, wherein the second efficiency is lower than the first efficiency; 					a ‎system-on-chip (SOC) on the motherboard, the SOC comprising:‎
a plurality of power gates coupled in parallel between an ‎output of the second VR and the input power supply rail to clamp a supply voltage on the input power supply rail, wherein individual power gates of the plurality of power gates have a source terminal coupled to the output of the second VR, a drain terminal coupled to the input power supply rail, and a gate terminal always coupled to ground, and wherein the power gates are to turn on when the supply voltage on the input power supply rail falls below a respective threshold voltage of the power gates; and
a processor core coupled to the input power supply rail; and	
an antenna coupled to the SOC.‎

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                            
April 19, 2022

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187